DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. App. 17/377,699.
Claims 1-12 are pending.
Claims 1-12 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “at least one attachment means making it possible to maintain,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know what “it” is to refer back to since a plurality of elements have been defined prior art use of the limitation it. For examining purposes and in light of the specification and drawings, the Examiner recommends to define --at least one attachment means configured to maintain-- to better clarify such limitations. Moreover, claims 2-12 are rendered indefinite for their dependencies upon claim 1.
Claim 6 defines “the frame of the opening section,” which lacks antecedent basis and renders the claimed invention indefinite since one would not know what frame is being referred back to. For examining purposes and in light of the specification and drawings, it is recommended to define --a frame of the opening section-- to clarify such limitations. 
Claim 6 further defines “said rivet,” which renders the claimed invention indefinite since first and second rivets have been previously defined and one would not know which of the two rivets is being referred back to. For examining purposes, it is recommended to define said rivet as --said first rivet--.
Claim 7 defines “the inside side of said frame,” which lacks antecedent basis and renders the claimed invention indefinite since one of ordinary skill in the art would not know what inside is being referred back to. For examining purposes and in light of the specification and drawings, it is recommended to define --an inside side of said frame-- to properly introduce such limitations.
Claims 8 and 9 define “substantially comprised” followed by a range of angles, which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether such limitations are defining a more limiting transitional phrase for the term “comprising” or whether such limitations broaden the range of the angles which can meet such limitations as defined. For examining purposes and in light of the specification and drawings, such limitations are considered to broaden the range of angles that meet such limitations, such that angles slightly above 180/90 and below 0/30 degrees can meet such limitations. 
Claim 10 defines the pronoun “it,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of the term “it” and one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, “it” is considered to refer back to the suspended ceiling. Moreover, claims 11 and 12 are rendered indefinite for depending upon claim 10.
Claim 11 defines “of the type,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether the term “type” broadens the limitations which follow or what is considered to fall within the scope of “type.” For examining purposes and in light of the specification and drawings, the term “type” is not considered to broaden the types of panels defined later in the claim and the Examiner recommends to define --comprise at least one of-- in place of the limitations “of the type.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tetsell (GB2580742).
 Regarding claim 1, Tetsell discloses a removable panel including:
a fixed section (#101);
an opening section (#102) configured to be reversibly nested, at least partially, in said fixed section (the opening section #102 can be rotated 180 degrees around a Y-axis and attached to the fixed section #101 in figure 100);
at least one sling (#103) fastened to said fixed section at a first end and reversibly fastened to said opening section at a second end (see figure 200, where the opening section #102 is configured to be rotated 180 degrees around the Y-axis of figure 200 and reversibly attached to the slings #103);
said removable panel being characterized in that:
the opening section includes at least one attachment means (#104) making it possible to maintain said opening section engaged in said fixed section (see figure 200), each attachment means including a central portion (the central portion which is pivotally attached to plate #107) fastened as a pivot connection with the opening section (see figure 700 and the disclosure), said central portion having at an upper end an attachment portion (the outer protruding portion of the lock #104 as depicted in figure 700) intended for coming into contact with the fixed section (see figure 200), and at a lower end a manipulation portion (the bottom hex key slot which is accessible through cover #107’ so as to rotate the locking member #104), and
the fixed section includes at least one plateau (S3) and at least one notch (S4) configured to cooperate with said attachment means (the locking element #104 is configured to be received within either slot S3 and S4).
Regarding claim 5, Tetsell discloses said removable panel includes moreover at least one safety device able to provide a fastening of the at least one sling to the opening section (figure 200 depicts the sling #103 comprises of attachment elements at the ends thereof in order to attach to the frame and opening section #102, where such a connection at the opening section can be considered the safety device).
Regarding claim 8, Tetsell discloses the central portion has a substantially flat and rectangular shape (the central portion can be considered the rectangular and flat cross section of the lock of figure 200), the attachment portion extends in a plane substantially perpendicular to the central portion from the upper end of said central portion (see figure 200, where the attachment portion extends along a horizontal plane that is substantially perpendicular to the vertical plane of the central portion), and the manipulation portion is a substantially flat portion extending from the lower end of said central portion in a direction forming an angle substantially comprised between 0 and 180 degrees with a direction normal to said central portion (if the direction normal to the central portion is along the z-axis of figure 200, the lower, flat manipulation portion with hex shaped hole can be considered to extend horizontally and thus at 90 degrees relative to the normal direction.).
Regarding claim 9, Tetsell discloses the angle formed by the manipulation portion and the direction normal to said central portion is substantially comprised between 30 and 90 degrees (since the limitations define “substantially” “between 30 and 90 degrees,” such a range is considered to allow for a 90 degree angle, where, as explained above in the rejection of claim 8, the manipulation portion extends 90 degrees relative to such a normal direction as interpreted).
Regarding claim 10, Tetsell discloses a suspended ceiling including an assembly of modular panels characterized in that it includes at least one removable panel according to claim 1 (Tetsell discloses a removable panel as explained above in the rejection of claim 1, where figure 200 depicts such a panel within a suspended ceiling arrangement and the plasterboard panels would be in the position of the modular panels of the ceiling).
Regarding claim 12, Tetsell discloses the modular panels are maintained together by linear junction systems providing a flatness of said suspended ceiling (the linear junction system comprises of a plurality of joists, as depicted in figure 5, where the plasterboard panels are all aligned along such a system to form a flat surface for the ceiling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsell in view of Johnson (U.S. Publication 2005/0034402).
Regarding claim 2, Tetsell discloses the claimed invention except for a closed position wherein the attachment portion is bearing on the plateau of the fixed section, and an open position wherein the attachment portion is pivoted in the notch. Instead, Tetsell discloses the attachment portion rotates in and out of a respective slot for locking to the fixed section. However, it is highly well known in the art, as evidenced by Johnson, that locking elements for a ceiling panel and system can instead comprise of a central, shaft portion which is configured to rotate about a horizontal axis, where an upper end of the attachment portion comprises of a protruding end and an opposite end of the central, shaft portion comprises of a manipulation portion so as to allow rotation of the protruding end. A fixed section comprises of a frame #52 with a channel #62 comprises of a central notch that is flanked on each side with a plateau, where the attachment portion is configured to rotate so as to extend through the notch and then rotate again to engage the plateau and be locked in place. Therefore, it would have been obvious to have constructed the attachment portion of Tetsell such that it is configured to rotate an upper end thereof so as to be received through the notch in an open position and then rotated again so that the upper end bears against the plateau in a locked position, as taught in Johnson, in order to prevent accidental removal of the of the panel and lock the opening section in both the vertical and horizontal directions. 
Regarding claim 3, Tetsell can be modified to include a notch and attachment portion as taught in Johnson as explained above in the rejection of claim 2, where such a prior art invention would thus comprise of a notch that includes an “L” or “inverted L” shape, a longitudinal side of the notch being aligned with an edge of the fixed section, and the plateau is located in continuity with said notch (the channel #54 of Johnson can be considered formed by two, back-to-back L shapes, where the outermost notch portion can be considered aligned with and in continuity with the plateau on either side of the notch on the outer edge of the fixed section, where such features would be provided within Tetsell as explained above).
Regarding claim 4, Tetsell in view of Johnson render obvious the attachment portion is a substantially flat portion, and in the closed position, said attachment portion is in face-to-face contact with the plateau of the fixed section (Johnson teaches such an attachment portion is configured to be in face to face contact with the plateau in the closed position to lock the attachment portion in place, where the attachment portion at the upper end of the lock is substantially flat to fit within the notch and flat channel portions, where such features would be provided within Tetsell as explained above).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsell in view of Kouijzer et al. (U.S. Publication 2019/0242123).
Regarding claim 11, Tetsell discloses the claimed invention except for the suspended ceiling is an acoustic suspended ceiling such that the modular panels and the at least one removable panel comprises of an aerated filter panel or absorbent panel as defined. However, it is highly well known in the art, as evidenced by Kouijzer et al., that ceilings can be constructed from panels that include a porous textile cover #2 in order to diffuse light from a light source behind it. Therefore, it would have been obvious to have constructed the panels of the ceiling of Tetsell to comprise of an aerated filter panel with a perforated textile cover stretched thereover, as taught in Kouijzer et al., in order to provide light panels for illuminating the room below the ceiling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 and 5-8 of U.S. Patent No. 10,858,831 in view of Tetsell. 
Claim 1 of the present invention is defined in claim 1 of U.S. Patent ‘831, except U.S. Patent ‘831 uses magnets instead of an attachment means as defined. However, Tetsell teaches such a rotating attachment means that engages a notch and plateau of the fixed section is known in the art and interchangeable with the magnets of U.S. Patent ‘831 to yield predictable results of removably attaching the opening section to the fixed section.
Claim 5 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Tetsell as explained above.
Claim 6 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Tetsell as explained above.
Claim 8 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Tetsell as explained above, where Tetsell meets the limitations of claim 8 as explained above in the rejection of claim 8.
Claim 9 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Tetsell as explained above, where Tetsell meets the limitations of claim 9 as explained above in the rejection of claim 9.
Claim 10 of the present invention is defined in claim 5 of U.S. Patent 10,858,831 in view of Tetsell as explained above.
Claim 11 of the present invention is defined in claim 6 of U.S. Patent 10,858,831 in view of Tetsell as explained above.
Claim 12 of the present invention is defined in claim 7/8 of U.S. Patent 10,858,831 in view of Tetsell as explained above.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 and 5-8 of U.S. Patent No. 10,858,831 in view of Merlino (U.S. Patent 2,854,706). 
Claim 1 of the present invention is defined in claim 1 of U.S. Patent ‘831, except U.S. Patent ‘831 uses magnets instead of an attachment means as defined. However, Merlino teaches such a rotating attachment means #48 that engages a notch #42 and plateau #36 of the fixed section is known in the art and interchangeable with the magnets of U.S. Patent ‘831 to yield predictable results of removably attaching the opening section to the fixed section.
Claim 2 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above, where Merlino depicts in figure 9 the closed position and in figure 8 the open position as defined.
Claim 3 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above, where figure 7 of Merlino depicts the L-shaped notch as defined, where the horizontal, longitudinal side of the notch is aligned with the plateau #36.
Claim 4 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above, where figure 9 of Merlino depicts such features.
Claim 5 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above.
Claim 6 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above.
Claim 7 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above, where figure 7 of Merlino depicts the notch can be positioned on a horizontal branch of the fixed section.
Claim 8 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above, where Merlino depicts a top attachment portion that extends in a horizontal plane perpendicular to the vertical rectangular shaped central portion and the bottom manipulation portion can be considered to extend is a flat portion that extend from the lower end of the central portion at a vertical 90 degree angle relative to a z-axis direction normal to the central portion.
Claim 9 of the present invention is defined in claim 1 of U.S. Patent 10,858,831 in view of Merlino as explained above, where Merlino meets the limitations of claim 9 as explained above in the rejection of claim 8.
Claim 10 of the present invention is defined in claim 5 of U.S. Patent 10,858,831 in view of Merlino as explained above.
Claim 11 of the present invention is defined in claim 6 of U.S. Patent 10,858,831 in view of Merlino as explained above.
Claim 12 of the present invention is defined in claim 7/8 of U.S. Patent 10,858,831 in view of Merlino as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635